Citation Nr: 0411320	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-07 899	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the right lower 
extremity.  

2.  Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the left lower 
extremity.  

3.  Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the right upper 
extremity.  

4.  Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the left upper 
extremity, currently evaluated as 30 percent disabling.  

5.  Entitlement to an effective date, prior to November 29, 2001, 
for an increased rating of 10 percent for bilateral hearing loss.  







REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of February 2002 and November 2002 by 
the Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By the February 2002 determination, the RO awarded an increased 
rating of 10 percent for service-connected hearing loss; the 
veteran has appealed the effective date of November 29, 2001, 
assigned for the increase.  

By the November 2002 rating decision, the RO granted service 
connection for residuals of cold injury, Raynaud's syndrome, of 
the right lower extremity, left lower extremity, right upper 
extremity, and left upper extremity, and assigned a 10 percent 
rating for each, effective March 29, 2001, the date of receipt of 
the claim for service connection.  

In subsequent rating decisions of February 2003 and June 2003 the 
RO raised the rating for each extremity to 20 percent and 30 
percent, respectively effective March 29, 2001.  

The appeal as to the issue of entitlement to an earlier effective 
date for an award of an increased rating for hearing loss is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further action is 
required on his part.  


FINDING OF FACT

The service-connected cold injury residuals, Raynaud's syndrome, 
of the upper and lower extremities are manifested, as to each 
affected extremity, by pain, cold sensitivity, paresthesias and 
color changes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122 
(2003).  

2.  The criteria for an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104; 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122.  

3.  The criteria for an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the right upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104; 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122.  

4.  The criteria for an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the left upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104; 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter; Duties to Notify & to Assist

The following discussion of the Veterans Claims Assistance Act of 
2000 (VCAA) applies only to the issues involving the ratings for 
residuals of cold injury, Raynaud's syndrome, of the upper and 
lower extremities.  

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  It appears that the VCAA is 
applicable to the issues on appeal because the veteran's claims 
were received after November 9, 2000, the effective date of the 
new law.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant as to 
which evidence the claimant must supply, which evidence VA will 
obtain on his or her behalf and to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In the present case, the statement of the case and multiple 
supplemental statements of the case cite the law and regulations 
that are applicable to the appeal and explain why the RO denied 
each of the claims.  The February 2003 statement of the case set 
forth the text of the VCAA regulations.  


In addition, the RO sent letters to the veteran in March and 
August 2003 that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letters informed the 
veteran of the evidence necessary to substantiate his increased 
rating claims and advised him that private or VA medical records 
would be obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  The 
letter explained that the RO would help him obtain evidence such 
as medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release of 
private medical records to VA were provided.  

The decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) (usually 
the RO) decision on a claim for VA benefits.  

Since the VCAA notification letters were not sent to the veteran 
before the AOJ adjudication that led to this appeal, the timing of 
the notice does not comply with the express requirements of the 
law as found by the CAVC in Pelegrini.  However, all the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error in the present case.  
While a VCAA notice was not furnished before the first AOJ 
adjudication of the claim, it was provided before the transfer and 
certification of the case to the Board and the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  

The veteran has been given every opportunity to submit evidence 
and argument in support of his claims and to respond to VA notices 
in the same manner as if the notice had been timely sent.  
Therefore, notwithstanding Pelegrini, deciding the appeal at the 
present time will not result in prejudice to the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary of 
Veterans Affairs unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  

In the present case, all known Government evidence, including VA 
treatment records covering the period of the filing of the 
veteran's original claim, have been obtained.  The veteran has 
undergone VA examinations in connection with his claim.  He has 
been given an opportunity to identify all other medical providers 
and submit available documentation related thereto and he has done 
so.  The Board is not aware of any additional relevant evidence 
for which reasonable procurement efforts have not been made.  
Accordingly, the Board finds that the requirements of the VCAA 
have been satisfied.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence.  

The above cited RO's communications advised the claimant that he 
could submit additional evidence.  It appears to the Board that 
the claimant has indeed been notified that he should provide or 
identify any and all evidence relevant to the claims.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini, supra.

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Criteria

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (rating schedule).  See 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings contained in the rating 
schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from service-
connected diseases and injuries in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2003).  

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. 4.1 (2003); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board has a duty 
to acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Diagnostic Code 7122 provides a rating maximum of 30 percent for 
cold injury residuals, with pain, numbness, cold sensitivity, or 
arthralgia, plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular 
punched out lesions or osteoarthritis) of affected parts.  No 
higher rating is assignable for cold injury residuals under Code 
7122.  38 C.F.R. § 3.104, Code 7122 (2003).  

There are two notes following the schedular criteria for 
Diagnostic Code 7122.  The first provides that amputations of 
fingers or toes and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy should 
be separately evaluated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects of 
cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
are rated separately unless they are used to support an evaluation 
under Code 7122.  Each affected part (hand, foot, ear, nose) be 
evaluated separately and the ratings be combined, if appropriate, 
in accordance with 38 C.F.R. §§ 4.25 and 4.26 (2003).  

Under the rating criteria for Raynaud's syndrome, a 10 percent 
evaluation is warranted when there are characteristic attacks 
occurring one to three times a week.  A 20 percent evaluation is 
warranted when there are characteristic attacks occurring four to 
six times a week.  A 40 percent evaluation is warranted when there 
are characteristic attacks occurring at least daily.  A 60 percent 
evaluation is warranted when there are two or more digital ulcers 
and a history of characteristic attacks.  A 100 percent evaluation 
is warranted with two or more digital ulcers plus autoamputation 
of one or more digits and history of characteristic attacks.  38 
C.F.R. § 4.104, Code 7117 (2003).  



According to the note following these criteria, characteristic 
attacks consist of sequential color changes of the digits of one 
or more extremities lasting minutes to hours, sometimes with pain 
and paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  The evaluations for Raynaud's syndrome are for 
the disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  38 C.F.R. § 
4.104, Code 7117 (2003).  

When an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2003).  

Code 7120 pertaining to varicose veins provides a 40 percent 
rating where there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. 4.104, 
Code 7120 (2003).  

Code 7121, pertaining to post-phlebitic syndrome of any etiology 
provides a 40 percent rating when there is persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. 4.104, Code 7121 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2003).  All benefit of the doubt will be resolved in the 
appellant's favor.  38 C.F.R. § 4.3 (2003).  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The present appeal arises from the initial ratings assigned 
following the allowance of service connection, as distinguished 
from an appeal from denial of a claim for increase as defined in 
38 C.F.R. § 3.160(f) (2003).  

Consequently, it is the present level of disability that is of 
primary concern, and separate ratings (known as staged ratings) 
are potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).  In the present case, the record does not show 
fluctuations in the level of disability during the period of the 
service connection award that would warrant the assignment of 
separate staged ratings for any of the extremities at issue.  

A claim for service connection for disability based on exposure to 
cold weather during service in Korea was received from the veteran 
in March 2001.  In support of the claim he submitted a statement 
from RC, DO, reporting that the veteran suffered from cold-induced 
sensory changes of the fingers and toes which were sometimes 
associated with red discoloration and paresthesias.  

An October 2002 statement from Dr. RC describes symptoms of 
Raynaud's syndrome, including paresthesias in the extremities, 
pain and difficulty with finger mobility, instability of the right 
ankle and difficulty closing his fists.  

In statements dated in March and April 2002, DW, APRN, relates 
that since discharge from service the veteran has experienced 
increasing numbness of the feet with inability to keep warm and 
that his hands are cold and frequently difficult to warm up.  

At a VA examination in March 2003 the veteran complained of 
numbness and tingling in the fingers and toes and pain in the 
toes.  He stated that his calves went to sleep a few times per day 
and that he had to get up frequently while driving to move his 
legs and arms around.  He stated that his right hand occasionally 
locked up.  On examination, there was little hair growth on the 
lower extremities and the skin was cool and dry.  There was mild 
to moderate decrease in sensation over the fingers and toes.  
There were mild onychomychotic changes over the toenails of both 
feet.  The posterior tibial pulses were very difficult to palpate.  
The skin of the dorsum of each foot was pale and dry.  The veteran 
related that he wore a stocking on the right lower leg.  The 
diagnosis was cold exposure and current cold sensitization both 
hands and feet.  


On the basis of this evidence, the RO assigned a separate 30 
percent evaluation for each upper and lower extremity.  A 30 
percent rating is the maximum rating assignable under Diagnostic 
Code 7122.  The medical evidence of record does not reflect that 
the veteran has (or has ever had) toe amputations or complications 
such as squamous cell carcinoma at the site of a cold injury scar, 
which would warrant entitlement to separate ratings under other 
diagnostic codes as applied to the residuals of cold injuries of 
the feet.  38 C.F.R. §§ 4.25, 4.26 (2003).  

However, the veteran is potentially entitled to an increased 
rating by analogy under a code for a closely related condition.  
38 C.F.R. § 4.20, supra.  In this case, the codes for varicose 
veins and postphlebitic syndrome describe manifestations that are 
sufficiently analogous to cold injury residuals in function, 
anatomical localization and symptomatology to reasonably permit 
consideration of such a rating.  

However, the criteria for the next higher rating of 40 percent set 
forth in Codes 7120 and 7121 pertaining to both varicose veins and 
postphlebitic syndrome require a level of disability that is not 
documented in the record.  Specifically, the record does not 
document any of the requisite findings upon which to base such a 
rating, namely stasis pigmentation, edema, eczema or ulceration.  

Although the separate 30 percent ratings were assigned under the 
Code 7122 criteria for cold injury residuals, the rating for each 
extremity is also coded for Raynaud's syndrome under Diagnostic 
Code 7117.  "Raynaud's disease is a vascular disorder marked by 
recurrent spasm of the capillaries and especially those of the 
fingers and toes upon exposure to cold, characterized by pallor, 
cyanosis and redness in succession, usually accompanied by pain, 
and in severe cases progressing to local gangrene.  The terms 
'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to 
describe the symptoms associated with Raynaud's disease."  Watson 
v. Brown, 4 Vet. App. 309, 310 (1993).  

The veteran is therefore potentially entitled to a separate rating 
for Raynaud's syndrome.  The assignment of multiple separate 
ratings for the same service-connected disability is mandated in 
circumstances where the ratings are not "duplicative of or 
overlapping with" the symptomatology of other conditions.  Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  If duplication and 
overlapping are avoided, separate ratings do not contravene a VA 
regulation that prohibits the pyramiding of ratings for service-
connected disabilities.  38 C.F.R. § 4.25 (2003).  See also 
Bierman v. Brown, 6 Vet. App. 125, 130 (1994).  Under the 
circumstances of the present case, however, a separate rating for 
Raynaud's syndrome is not warranted.  All manifestations 
attributed to exposure to cold in service are included in the 
ratings assigned under Code 7122.  

Although the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claims for initial increased evaluations 
for bilateral upper and lower extremity cold injury residuals.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

However, an extraschedular disability rating is warranted where 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2003); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

The Board does not have jurisdiction to assign an extraschedular 
rating in the first instance; such a rating may be granted only by 
certain officials at the VA Central Office, specifically, the 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  



The CAVC clarified in Bagwell v. Brown, 9 Vet. App. 337 (1996), 
that it did not read the regulation to preclude the Board from 
affirming an RO conclusion that a claim did not meet the criteria 
for submission to these Central Office officials pursuant to § 
3.321(b)(1) or from reaching such a conclusion on its own.  

In the present case, there is no question that the upper and lower 
extremity disabilities may adversely affect the veteran's ability 
to work.  However, occupational impairment is contemplated in the 
ratings currently assigned.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
rating itself is recognition that industrial capabilities are 
impaired).  Furthermore, the record does not demonstrate that the 
service-connected cold injury residuals result in marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application of 
the regular schedular standards.  Accordingly, the Board finds 
that an exceptional or unusual disability picture is not presented 
and that a referral for consideration of an extraschedular rating 
is not warranted.  


ORDER

Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the right lower 
extremity is denied.  

Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the left lower 
extremity is denied.  

Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the right upper 
extremity is denied.  

Entitlement to an initial rating higher than 30 percent for 
residuals of cold injury, Raynaud's syndrome, of the left upper 
extremity is denied.  




REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

As to the issue of entitlement to an earlier effective date for an 
increased rating for hearing loss, the RO's August 2003 VCAA 
notice letter to the veteran did not satisfy the notice 
requirements of the VCAA in general or of Quartuccio, supra., 
specifically.  The letter did not identify the evidence necessary 
to support the claim for an earlier effective date.  

The omission is particularly significant in light of the fact that 
the statement of the case addressing the effective date issue did 
not directly cite the law and regulations by which the issue must 
be adjudicated.  See 38 C.F.R. § 3.400(o)(2) (2003) (providing 
that the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, from the date of receipt of the claim).  



The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the veteran of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any necessary development 
brought about by the appellant's response, and issue a 
supplemental statement of the case if necessary.

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until she is notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



